Citation Nr: 1138012	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  09-28 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder, depression, and post traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active military service from June 1982 to May 1986.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which, in pertinent part, denied entitlement to service connection for PTSD.

The claim of entitlement to service connection for PTSD has been re-characterized pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) and medical evidence of record indicating diagnoses of bipolar disorder and depression.  A July 2010 rating decision denied service connection for bipolar disorder, and the Veteran has claimed that her bipolar disorder, along with all of her mental disorders are related to claimed in-service sexual harassment and assault.  Thus, given Clemons, supra., and the Veteran's contentions, the Board finds that it is appropriate to characterize the Veteran's current claim as one of entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder, depression, and PTSD.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disability, to include bipolar disorder, depression, and PTSD.  She contends that while she worked in a recruiting office under the delayed entry program her supervisor kept her late after everyone else went home with the express purpose of having sexual relations with her.  She also contends that while she deployed in the Philippines she worked in the men's barracks and assigned rooms.  Her supervising petty officer, J.P., would grope her and make lewd sexual advances.  This continued until she threatened him at which point he wrote her up for insubordination.  

The Board recognizes that the present case falls within the category of situations, to include allegations of personal assault, in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran alleges.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  The amendments to 38 C.F.R. § 3.304(f)(4) noted above reflect a recognition that service records may not contain evidence of personal assault, and that alternative sources may provide credible evidence of an in-service stressor premised on personal assault including, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  See YR v. West, 11 Vet. App. 393, 399 (1998); 38 C.F.R. § 3.304(f)(4).

The Veteran's personnel records are of record, including a microfiche of them.  However, the paper document version of her personnel records are largely illegible due to their being printed too lightly on paper.  To ensure VA has not met its duty to assist the appellant in developing the evidence in support of her claim pursuant to 38 U.S.C.A. § 5103A, this case must be remanded so that a legible version of her personnel records can be obtained and reviewed by the Board prior to the adjudication of her claim.

Additionally, the competent evidence of record indicates that the Veteran has been diagnosed with bipolar disorder and depression and that post service VA treatment records indicate that she has reported that during service she was verbally harassed in a sexual manner and cornered against the wall and then written up when she confronted her sexual harasser.  

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).

Given that the Veteran currently has an acquired psychiatric disability and claims she was sexually harassed and assaulted during service, a VA examination should be conducted to determine whether the Veteran has an acquired psychiatric disorder, to include bipolar disorder, depression, or PTSD that is related to service, including sexual harassment or sexual assault during service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

The Veteran is hereby notified that it is her responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Take all necessary steps to obtain and associate with the claim file a legible copy of the Veteran's personnel records.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current acquired psychiatric disabilities.  All necessary testing should be conducted and the examiner is to elicit a history of the Veteran's claimed sexual harassment and assault during service.  As to any current psychiatric disability indentified, the examiner is to provide an opinion as to whether it is as likely as not related to service, including a sexual assault or harassment during service.

Any diagnosis of PTSD must be in accordance with the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) of the American Psychiatric Association (DSM-IV).

The claim folder must be made available to the examiner for review in conjunction with the examination.  A detailed rationale for all medical opinions must be provided.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The claim should then be readjudicated.  If the claim remains denied, issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


